In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00194-CR


                         CECIL R. MCDONALD, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2000-434,614, Honorable John J. McClendon, III, Presiding

                                      June 4, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Cecil R. McDonald, has filed in this Court his “Notice of Direct Appeal”

in which he again attempts to mount a pro se appeal from his conviction for murder in

trial court cause number 2000-434,614.        In his notice of appeal, he re-urges his

contentions that both his trial counsel and appellate counsel were ineffective for a

variety of reasons and that the trial court erred in a variety of ways. Having reviewed

our own records, we see that a direct appeal from his conviction in trial court cause

number 2000-434,614 was disposed of on its merits by this Court by our opinion of
August 29, 2007, in which we affirmed his conviction. See McDonald v. State, No. 07-

06-00276-CR, 2007 Tex. App. LEXIS 7139 (Tex. App.—Amarillo Aug. 29, 2007, pet.

ref’d) (mem. op., not designated for publication).1                 Nonetheless, McDonald has

continued to attempt to perfect another appeal from his conviction. We have rejected

his several attempts, as has the Texas Court of Criminal Appeals and the United States

Supreme Court. We will again dismiss his purported appeal.


       To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. See TEX. R. APP. P. 26.2(a). Because appellant’s attempt to file

this subsequent notice of appeal from the trial court’s judgment of conviction in trial

court cause number 2000-434,614 is well beyond the applicable deadline, we are

without jurisdiction to entertain this appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996) (en banc). Because this Court is without jurisdiction to address

the merits of this appeal, we have no authority to take any action other than to dismiss

the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per

curiam); Olivo, 918 S.W.2d at 523.




       1
          Because McDonald’s first notice of appeal, sub nom, from his 2001 conviction was untimely, we
had to dismiss his original appeal on that basis. See Trimble v. State, No. 07-02-00101-CR, 2002 Tex.
App. LEXIS 1656 (Tex. App.—Amarillo March 4, 2002, no pet.) (per curiam). The Texas Court of Criminal
Appeals granted McDonald an out-of-time appeal. See Ex parte McDonald, No. AP-75,435, 2006 Tex.
Crim. App. Unpub. LEXIS 723 (Tex. Crim. App. June 14, 2006) (per curiam) (not designated for
publication).

                                                  2
      Accordingly and consistent with our several previous conclusions on this matter,

we conclude that we lack jurisdiction over this cause and dismiss this appeal for want of

jurisdiction. See Slaton, 981 S.W.2d at 210.




                                         Mackey K. Hancock
                                             Justice


Do not publish.




                                           3